Citation Nr: 1104216	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  08-18 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a respiratory 
disability to include due to exposure to asbestos and lead.

3.  Entitlement to service connection for a chronic nasal 
disability, to include as a residual of a nasal fracture.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from November 1965 to 
October 1969 and from March 1985 to November 1989.

These matters come before the Board of Veterans' Appeals (Board) 
from a June 2007 rating decision of the St. Paul, Minnesota, 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
that, in relevant part, denied service connection for a 
psychiatric disability to include PTSD, a respiratory disability, 
and residuals of a nasal fracture.  

The Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in lieu of an in-person hearing in 
September 2010.  He submitted additional evidence in conjunction 
with the hearing with a waiver of RO review in accordance with 
38 C.F.R. § 20.1304 (2010).  


FINDINGS OF FACT

1.  The most probative medical evidence indicates that the 
Veteran does not meet the criteria for PTSD; and there is no 
competent medical evidence or competent and credible lay evidence 
showing that the currently diagnosed psychiatric disorders are 
causally related to the Veteran's military service.  

2.  There has been no demonstration by competent medical, or 
competent and credible lay, evidence of record that a 
relationship exists between the Veteran's currently diagnosed 
chronic obstructive pulmonary disease and his military service, 
including exposure to asbestos and/or lead.  

3.  There has been no demonstration by competent medical, or 
competent and credible lay, evidence of record that the currently 
diagnosed deviated nasal septum is related to the Veteran's 
military service, including a claimed nasal fracture.  


CONCLUSIONS OF LAW

1.  A psychiatric disability, to include PTSD, was not incurred 
in, or aggravated by, active military service, nor may a 
psychosis be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 
3.304(f), 3.307, 3.309 (2010).  

2.  A respiratory disorder, including chronic obstructive 
pulmonary disease, was not incurred in or aggravated by active 
military service, to include due to asbestos and/or lead 
exposure.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).  

3.  A chronic nasal disability, to include as a residual of a 
nasal fracture, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).

Duty to Notify

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; what subset of 
the necessary information or evidence, if any, the VA will 
attempt to obtain; and a general notification that the claimant 
may submit other evidence that may be relevant to the claim.  The 
requirements apply to all five elements of a service connection 
claim:  veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

In a November 2006 letter, prior to the rating decision on 
appeal, the Veteran was provided notice regarding what 
information and evidence is needed to substantiate his claims for 
service connection, as well as what information and evidence must 
be submitted by the Veteran, what information and evidence will 
be obtained by VA, and the need to advise VA of, or submit any 
further medical evidence relevant to, the claims.  He was also 
advised of how disability ratings and effective dates are 
assigned.  Hence, the Board finds that the duty to notify 
provisions have been satisfactorily met, and neither the Veteran 
nor his representative has pointed out any deficiencies that 
require corrective action.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the Veteran's service 
treatment records, service personnel records, deck logs, VA and 
private treatment records, several VA examination reports, lay 
statements, and the Veteran's statements and videoconference 
hearing testimony provided before the undersigned Veterans Law 
Judge in September 2010.  

The Board notes that the relevant VA examination reports reflect 
that the examiners reviewed the Veteran's past medical history, 
including his service treatment records, documented his current 
medical conditions, and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of record, 
and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet 
App 295 (2008).  The Board therefore concludes that the medical 
opinions are adequate for adjudication purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate).  

The Board observes that the Veteran was not afforded a VA 
examination in conjunction with his claim for service connection 
for a chronic nasal disability, to include as a residual of a 
nasal fracture.  However, the Veteran has not presented any 
competent medical evidence or competent and credible lay evidence 
showing that a current chronic nasal disability, a deviated nasal 
septum, was manifest in service, or is otherwise related to his 
military service.  Hence, the Board finds under such 
circumstances, VA is not obligated to provide a VA examination 
for the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (Under the VCAA, VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service (or VA treatment); and the record 
does not contain sufficient information to make a decision on the 
claim).  

The Board also observes that an official attempt to verify the 
Veteran's reported stressors was also not made in conjunction 
with his claim for service connection for PTSD.  However, the 
most probative medical evidence in the file concludes that the 
Veteran does not have PTSD.  Hence, the Board finds that in the 
absence of a diagnosis of PTSD, there is no reasonable 
possibility that any verification efforts would assist the 
Veteran in his claim.  Consequently, the Board finds that VA's 
duty to assist has also been met in this case.  

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  The 
regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as a psychosis, if manifest to 
a degree of 10 percent or more within one year after separation 
from active duty, may be presumed to have been incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
Where there is a diagnosis of PTSD by a mental health 
professional, it is generally presumed to be in accordance with 
38 C.F.R. § 4.125(a), and the stressors on which such a diagnosis 
are based are presumed to be sufficient to cause the Veteran's 
PTSD.  Cohen v. Brown, 10 Vet. App. 128, 144 (1997).

The evidence necessary to corroborate a claimed stressor varies 
depending upon whether the Veteran "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Where, as here, the Veteran 
did not engage in combat with the enemy, his lay testimony, in 
and of itself, is not sufficient to establish the occurrence of 
his alleged stressor.  Instead, the record must contain evidence 
that corroborates his testimony or statements.  Cohen, 10 Vet. 
App. at 146-47; Zarycki, 6 Vet. App. at 98.  

Common materials that may contain asbestos include steam pipes 
for heating units and boilers, ceiling tiles, roofing shingles, 
wallboard, fire-proofing materials, and thermal insulation.  See 
Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1MR, Part IV.ii.2.C.9.a (December 13, 
2005).  High exposure to asbestos and a high prevalence of 
disease have been noted in insulation and shipyard workers.  M21-
1MR, Part IV.ii.2.C.9.f.  During WWII, several million people 
employed in U.S. shipyards and U.S. Navy Veterans were exposed to 
asbestos fibers since they were used extensively in military ship 
construction.  M21-1MR, Part IV.ii.2.C.9.g.  

Diseases associated with exposure to asbestos are fibrosis, the 
most commonly occurring of which is interstitial pulmonary 
fibrosis, or asbestosis; tumors; pleural effusions and fibrosis; 
pleural plaques; mesotheliomas of pleura and peritoneum and 
cancers of the lung, bronchus, gastrointestinal tract, larynx, 
pharynx, and urogenital system, except the prostate.  M21-1MR, 
Part IV.ii.2.C.9.b.  

Specific effects of exposure to asbestos include:  Lung cancer 
that originates in the lung parenchyma rather than the bronchi, 
and eventually develops in about 50 percent of persons with 
asbestosis; gastrointestinal cancer that develops in 10 percent 
of persons with asbestosis; urogenital cancer that develops in 10 
percent of persons with asbestosis; and mesothelioma that 
develops in 10 percent of persons with asbestosis.  Current 
smokers who have been exposed to asbestos exposure face an 
increased risk of developing bronchial cancer; mesotheliomas are 
not associated with cigarette smoking.  M21-1MR, Part 
IV.ii.2.C.9.c.  

The latent period for development of disease due to exposure to 
asbestos ranges from 10 to 45 or more years between first 
exposure and development of disease.  M21-1MR, Part 
IV.ii.2.C.9.d.  

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found 
that provisions in former VBA Manual M21-1, Part VI, did not 
create a presumption of exposure to asbestos.  Medical nexus 
evidence is required in claims for asbestos related disease 
related to alleged asbestos exposure in service.  VA O.G.C. Prec. 
Op. No. 04-00.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Psychiatric Disorder, to include PTSD

Upon VA examination in June 2010 as well as upon private 
psychological evaluation in December 2009, the clinicians 
concluded that the Veteran did not meet the diagnostic criteria 
for PTSD.  Consequently, the Board finds that service connection 
for PTSD is not warranted.  The United States Court of Appeals 
for Veterans Claims has held that claims for service connection 
for PTSD encompass claims for service connection for all 
psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record).  In fact, in the June 2007 rating 
decision, the RO denied service connection for a nervous 
condition to include PTSD.  Hence, the Board will also consider 
the other psychiatric disabilities that have been diagnosed.  

The Veteran's service treatment records do not show any treatment 
for a psychiatric disability and upon discharge examination in 
October 1969, he was found to be psychiatrically normal.  In a 
July 1984 re-enlistment Report of Medical History, the Veteran 
did not report any psychiatric problems or symptoms and he denied 
frequent trouble sleeping as well as depression or excessive 
worry.  Similar statements were rendered in a February 1986 
Report of Medical History.  Examinations at these times also 
showed that the Veteran was clinically found to be within normal 
limits psychiatrically.  In a November 1989 statement, the 
Veteran declined a separation medical examination.  

In the December 2009 private psychological evaluation report, the 
Veteran was diagnosed with a depressive disorder and PTSD 
symptoms.  VA outpatient treatment reports denote various 
diagnoses including an anxiety disorder and a depressive 
disorder.  However, none of the clinicians relate the currently 
diagnosed psychiatric impairment to the Veteran's military 
service.  Additionally, upon VA examination in June 2010, the 
examiner concluded that the Veteran's clinical picture was 
consistent with an alcohol abuse disorder and a personality 
disorder.  Service connection may not be granted for a 
personality disorder, or alcohol abuse as a primary condition.  
See 38 C.F.R. § 3.303.  Nevertheless, the examiner opined that 
these were not causally related to or aggravated by the Veteran's 
military service.  Moreover, the Veteran has not been diagnosed 
with a psychosis that was manifest within one year of either 
discharge from active duty.  Consequently, the Board concludes 
that service connection may not be granted for a psychiatric 
disability other than PTSD.  

The Board notes that the June 2010 clinician related in the 
report that the Veteran gave a history of receiving psychiatric 
and psychological care since he was in the military.  
Additionally, the Veteran clearly contends that his psychiatric 
disability has essentially existed in some form since his 
military service; and he is competent to report on his symptoms.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
However, the Board finds that the Veteran's assertions as to 
continuity of symptomatology are less than credible, when 
considered in conjunction with the evidence of record as a whole.  
For example, there are no contemporaneous clinical reports 
confirming such treatment until the mid-2000s - more than 10 
years after the Veteran's discharge from his second period of 
active duty.  Additionally, in his Reports of Medical History 
completed in July 1984 and February 1986, he clearly and 
consistently denied any psychiatric symptoms.  These reports are 
more credible, reliable, and probative, in the Board's view, than 
the Veteran's more recent unsupported and self-serving assertions 
of continuous psychiatric symptoms after service.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a 
veteran's testimony simply because the veteran is an interested 
party; personal interest may, however, affect the credibility of 
the evidence).  Consequently, in light of the negative 
psychiatric findings in the service treatment records, as well as 
the complete lack of clinical records from the time of his 
discharge in 1989 until approximately 2005, the Board finds that 
the requirements of 38 C.F.R. § 3.303(b) have not been met and 
service connection may not be granted on the basis of continuity 
of symptomatology.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (noting that it was proper to consider the veteran's entire 
medical history, including the lengthy period of absence of 
complaint with respect to the condition he now raised).  

To the extent that the Veteran himself, his friends and family 
members, or his representative, contends that a medical 
relationship exists between his current psychiatric disability 
and service, their opinions are entitled to limited probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992); 
see also 38 C.F.R. § 3.159 (a)(1) (2010) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Respiratory Disorder

The Veteran asserts that he has a respiratory disability due to 
his military service, including exposure to asbestos and/or lead.  
His service treatment reports do not show any treatment for, or a 
diagnosis of a chronic respiratory disability.  He was treated on 
one occasion for an upper respiratory infection, but chronic 
clinical residuals were not reported.  Upon separation 
examination in October 1969, the Veteran's lungs and chest were 
within normal limits.  He did not report any breathing problems 
in his Reports of Medical History completed in conjunction with 
his second period of active duty in the 1980s, and he declined a 
separation examination.  

The Veteran served aboard the USS Diachenko during his first 
period of active duty with the United States Navy.  Hence, it is 
reasonable to presume that he may have been exposed to some 
asbestos, although his military occupational specialty during 
that period would not have provided excessive exposure.  
Nevertheless, he has not been diagnosed with a respiratory 
disability that is consistent with asbestos exposure.  The 
clinical records in the file show that the Veteran has been 
diagnosed with chronic obstructive pulmonary disease.  Upon VA 
examination in August 2009, the clinician concluded that it was 
more likely that the chronic obstructive pulmonary disease was 
due to smoking.  It was noted that the Veteran smoked extensively 
from the time he was 11 years old and that he continued to smoke 
presently.  Additionally, his most recent chest x-ray did not 
demonstrate any findings consistent with asbestos exposure.  In 
the absence of a nexus between the currently diagnosed disability 
and military service, service connection may not be granted.  

The Board again observes that the Veteran is competent to report 
on his symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  However, the Board finds that the Veteran's 
assertions as to continuity of symptomatology with regard to a 
respiratory disability are less than credible, when considered in 
conjunction with the evidence of record as a whole.  For example, 
there are no contemporaneous clinical reports confirming 
treatment for a respiratory disability until many years after his 
second discharge from service.  Additionally, in his Reports of 
Medical History completed in July 1984 and February 1986, as well 
as in a Screening Examination Worksheet completed in July 1981, 
he clearly and consistently denied any respiratory problems, 
difficulty breathing, or asthma.  These reports are more 
credible, reliable, and probative, in the Board's view, than the 
Veteran's more recent unsupported and self-serving assertions of 
continuous respiratory symptoms after service.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a 
veteran's testimony simply because the veteran is an interested 
party; personal interest may, however, affect the credibility of 
the evidence).  Consequently, in light of the negative 
respiratory findings in the service treatment records, as well as 
the complete lack of clinical records from the time of his 
discharge in 1989 until many years after service, the Board finds 
that the requirements of 38 C.F.R. § 3.303(b) have not been met 
and service connection may not be granted on the basis of 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (noting that it was proper to consider the 
veteran's entire medical history, including the lengthy period of 
absence of complaint with respect to the condition he now 
raised).  

To the extent that the Veteran himself, or his representative, 
contends that a medical relationship exists between his current 
chronic obstructive pulmonary disease and service, their opinions 
are entitled to limited probative value because they have not 
been shown to have medical training or expertise.  See Espiritu 
v. Derwinski, 2 Vet. App. 491, 494-5 (1992); see also 38 C.F.R. § 
3.159 (a)(1) (2010) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions).  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Residuals of a Nasal Fracture

The Veteran's service treatment records do not show that he 
sustained a nasal fracture.  In September 1966, it was noted that 
he sustained a head injury due to a fall; however, an injury to 
the nose was not indicated.  

VA treatment records indicate that the Veteran underwent a 
septoplasty and bilateral inferior turbinate reduction due to a 
deviated nasal septum in August 2006.  However, the medical 
reports do not relate the deviated nasal septum to the Veteran's 
military service, and the Veteran himself did not report any type 
of military injury during his treatment period.  The Veteran is 
clearly competent to report that he sustained an injury to his 
nose concurrent with the head injury he experienced in service in 
September 1966; however, he is not competent to relate a deviated 
nasal septum to any specific injury.  See Espiritu v. Derwinski, 
2 Vet. App. 491, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(2010) (competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or opinions).  

Moreover, the Board finds the Veteran's assertions of a nasal 
fracture in service to be somewhat less than credible in light of 
the absence of any mention of this type of injury in his 
extensive service medical records.  Again, in his Reports of 
Medical History completed in conjunction with his second period 
of active duty, the Veteran did not note any type of injury to 
his nose or any chronic breathing residuals from such injury.  In 
fact, he specifically denied breathing problems.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a 
veteran's testimony simply because the veteran is an interested 
party; personal interest may, however, affect the credibility of 
the evidence).  Consequently, in light of the negative findings 
in the service treatment records, as well as the complete lack of 
clinical records from the time of his discharge in 1989 until 
many years after service, the Board finds that the requirements 
of 38 C.F.R. § 3.303(b) have not been met and service connection 
may not be granted on the basis of continuity of symptomatology.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (noting that 
it was proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with respect 
to the condition he now raised).  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Service connection for a psychiatric disability, to include PTSD, 
is denied.

Service connection for a respiratory disability, including due to 
asbestos and/or lead exposure, is denied.  

Service connection for a chronic nasal disability, to include as 
a residual of a nasal fracture, is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


